PER CURIAM.
Affirmed. Khelifi v. State, 560 So.2d 333 (Fla. 4th DCA 1990). We distinguish State v, Anders, 560 So.2d 288 (Fla. 4th DCA 1990) and Hunter v. State, 531 So.2d 239 (Fla. 4th DCA 1988) because in both cases the informant’s testimony was the key evidence regarding the drug transaction in which appellant was arrested. However, in the instant case, the appellant negotiated directly with the officers regarding the details of the transaction, all of whom testified against appellant. The informant’s testimony was not the vital part of the state’s case.
DELL, STONE and WARNER, JJ., concur.